DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
RE claim 1, the prior-art does not teach a rotor structure for an outer rotor electric motor in which a rotor comprising a rotor case formed into a plate shape having a circular end wall and a cylindrical side wall connected to an outer periphery of the end wall, and a plurality of permanent magnets fixed to an inner periphery of the side wall is disposed so as to cover from above by means of the end wall a stator fixed to a casing and so as to cover the stator from an outside by means of the side wall, and an upper end part of a rotating shaft having a vertically extending axis and being rotatably supported on the casing is fastened to a central part of the end wall by means of a fastening member having part thereof exposed to an exterior from an upper face of the end wall, wherein a plurality of cooling blades that suck in cooling air for cooling the stator from beneath the stator are provided integrally with the end wall so as to extend radially or spirally while projecting downward from a lower face of the end wall, radially or spirally extending grooves for discharging water from a central part of the upper face of the end wall are formed in the upper face of the end wall so as to individually correspond to the cooling blades, and a plurality of cooling air discharge holes that discharge air from the cooling blade to the exterior are formed in the side wall.
Claims 2-6 are allowable for their dependency on claim 1.

None of the prior art references of the record, either stand-alone or in combination, has taught or suggest the above-mentioned features in combination with other limitations recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS TRUONG/Primary Examiner, Art Unit 2834